Citation Nr: 1308496	
Decision Date: 03/13/13    Archive Date: 03/20/13

DOCKET NO.  10-44 200A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a left knee disability. 


REPRESENTATION

Appellant represented by:	Byron Simpson, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to August 1980.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2009 rating decision of the Nashville, Tennessee, Department of Veterans Affairs (VA) Regional Office (RO) which denied the Veteran's claim for entitlement to service connection for a left knee disability.

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in January 2012.  A transcript of that hearing is in the Veteran's claims file.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a left knee disability.  For three reasons, this claim must be remanded.  

First, in both letters and in his hearing, the Veteran contends that he sought treatment for his left knee from the VA shortly after his active service.  In a December 2008 letter, the Veteran stated that he visited the VA Medical Center in Nashville in 1981 or 1982.  In a separate December 2008 letter, the Veteran stated that he injured his left knee during his active service.  He stated that he was told by military doctors to turn his records over to the VA following service for continuing care for his knee.  He stated that he did seek such treatment and was given knee braces.  He repeated these contentions in his January 2012 hearing, stating that he sought treatment for his knee from VA in the early 1980s and throughout the 1990s.  

These records are not part of the Veteran's claims file; they must be obtained before the case is decided.  

Second, in his Travel Board hearing, the Veteran's representative stated that he has seen numerous private doctors for his left knee since his active service.  These records have not been obtained, and VA must make an attempt to obtain them.

Finally, the Veteran did not undergo an examination to determine the nature of his current left knee disability or its etiology.  The Veteran's service treatment records reflect that he sought treatment for his left knee during his active service.  The Veteran initially injured his left knee in June 1977.  A clinical evaluation reflects that he was diagnosed as suffering from either traumatic effusion or a torn medial meniscus.  In September 1977, the Veteran complained of suffering from fluid in his knee.  He was diagnosed as suffering from crepitus and mild left knee joint effusion.  The Veteran again complained of suffering from left knee pain in July 1978; he was diagnosed as suffering from a medial meniscus tear.  

Given the Veteran's in-service complaints and his credible reports of post-service treatment and continuity of symptomatology, he must be afforded a VA examination to determine the nature and etiology of any left knee disability from which he currently suffers.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's complete VA treatment records, including records of his treatment from the Nashville VA Medical Center in 1981 or 1982 and subsequent treatment in the 1990s.  If any records are not available, then a formal finding of unavailability must be made in the claims file.  

2.  With any necessary assistance from the Veteran, obtain records of his post-service private medical treatment for his left knee disability.  

3.  After this development has been completed, schedule the Veteran for a VA examination by an appropriate medical professional.  The entire claims file (i.e., the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.

After examining the Veteran, the examiner is to answer the following questions:

a) From what current left knee disability or disabilities does the Veteran currently suffer?

b) Is it at least as likely not (a 50 percent or greater probability) that any current left knee disability is causally related to the Veteran's active service?  In answering this question, the examiner must address the Veteran's in-service complaints of knee problems as well as his credible reports of post-service continuity of symptomatology.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Review the claims file to ensure that all of the foregoing development has been completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran an appropriate period of time to respond.  The case is to then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



